IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,418



                        EX PARTE STANLEY CREEKS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 16,369 IN THE 506 TH DISTRICT COURT
                          FROM GRIMES COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of retaliation and

sentenced to fifteen years’ imprisonment.

        Applicant contends that he was denied his right to appeal. Both trial counsel and appellate

counsel have responded to Applicant’s claims. The record is clear that Applicant wished to appeal

and through no fault of his own, that right was denied.

        We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal
                                                                                                       2

of the judgment of conviction in Cause No. 16,369 from the 506th Judicial District Court of Grimes

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: September 22, 2010
Do Not Publish